Opinion filed August 21, 2014




                                      In The

        Eleventh Court of Appeals
                                    ___________

                                No. 11-14-00130-CR
                                    ___________

                 TIMOTHY ERIC ANDRADE, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                      On Appeal from the 70th District Court
                               Ector County, Texas
                         Trial Court Cause No. A-40,862

                      MEMORANDUM OPINION
      Timothy Eric Andrade, Appellant, has filed a motion to dismiss his appeal.
In the motion, Appellant “respectfully moves this Court to withdraw appellant’s
notice of appeal and dismiss this appeal.” The motion is signed by both Appellant
and his counsel in accordance with TEX. R. APP. P. 42.2.
      The motion is granted, and the appeal is dismissed.


August 21, 2014                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.